PER CURIAM.
Appellants seek reversal of a summary final judgment and various non-final orders entered during the trial court proceedings.
We reverse the summary final judgment because there exist numerous genuine issues of fact, such as whether appellees have complied with city ordinances and pri- or court orders pertaining to the use of appellees’ property, whether appellees have been maintaining a nuisance, and if so, whether Appellant Tworoger has sustained any damages.
On remand appellants shall be allowed to depose Appellee Gary Fronrath upon reasonable notice.
Finally, the order denying appellants’ motion to recuse the trial judge is affirmed.
REVERSED IN PART; AFFIRMED IN PART, with directions.
DOWNEY and DELL, JJ., and RIVKIND, LEONARD, Associate Judge, concur.